Citation Nr: 9919932	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-41 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the RO.  

The case was remanded by the Board in September 1998 for 
additional development and adjudication.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current psychiatric disability due to disease or 
injury which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to establish a 
clear diagnosis of PTSD.  





CONCLUSION OF LAW

A well-grounded claim of service connection for a psychiatric 
disorder, to include PTSD has not been presented.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background.  A careful review of the service medical 
records shows that they are entirely negative for complaints 
or findings referable to a psychiatric abnormality.  On 
separation in October 1945, the veteran had no complaints and 
psychiatric evaluation was normal.  A review of the veteran's 
AGO Form 53-55 discloses that he was awarded the Combat 
Infantryman Badge.  

In a November 1992 statement, the veteran asserted that, 
while he was in combat in France, he had to assist the Graves 
Registration unit in taking fellow soldiers to the cemetery 
and checking out their final effects.  He reported that he 
experienced memories of seeing his fallen comrades and other 
bodies to this day and this had resulted in a nervous 
condition.  

In an October 1993 statement, the veteran indicated that his 
unit was called into action in October 1944 and that quite a 
few soldiers had been killed.  He stated that his unit spent 
about six weeks fighting the Germans and dodging artillery 
fire and mines as best they could until his division  had 
captured Metz.  He also stated that, after the Battle of the 
Bulge started, his unit was sent into action again.  He 
remembered that being attacked by a German plane, which fired 
machine gun bullets at his unit.  He stated that they fired 
at the plane and was subsequently awarded the Bronze Star 
Medal.  

Private treatment records, including a report from L. 
Moschitto, M.D., show that the veteran was treated for 
unrelated cardiac symptomatology between October 1989 and 
December 1993.  

In a subsequent statement dated in January 1994, the veteran 
indicated that, after discharge from service, he was unable 
to have any feeling and was tired all the time.  He stated 
that he was in a state of sadness, dejection and hopelessness 
with a suspicion of others.  He stated that his rejection of 
activities associated with war experiences constantly made 
him easily startled, sometimes violently.  He stated that 
flashbacks caused anxiety headaches, sleep disorder and 
backaches.  He reported receiving treatment from a 
psychiatrist for several years..

On VA psychiatric examination in June 1994, the veteran 
reported that, after service discharge, he was very nervous 
and had difficulty sleeping.  He reported having treatment 
from a private physician for several years that helped and 
felt that he had benefited from a psychology course he took 
in the early 1960's.  The veteran worked for approximately 45 
years with an accounting firm at a variety of different jobs 
and retired at the age of 64.  He reported that he had been 
bothered off and on with anxiety symptoms and was an extreme 
worrier.  He was also bothered by feelings of pressure, 
tension, shakiness and excessive sweating of the palms.  
Cardiac palpitations had also been a problem for him.  The 
veteran had two adult daughters with whom he got along 
reasonably well.  He had never used alcohol excessively.  For 
the last several years, his doctor had prescribed medication 
for his nervous symptoms.  Recently, talk about D-Day had 
brought back memories of his service when he recalled some of 
the difficulties he had experience and the casualties he had 
seen.  The veteran reported that his mood got "a little 
down," but he used positive psychology.  He works part-time 
as a doorman to keep busy.  

Mental status examination revealed that the veteran's speech 
was intact and that his answers to questions were appropriate 
and informative.  The prominent symptoms were a longstanding 
anxiety disorder with worries, fears and high tension, 
external trembling and shakiness, cardiac palpitations and 
excessive sweating of the palms of his hands with some sleep 
difficulties and mood difficulties.  He thought about his 
service during World War II periodically, and this was a 
mixed feeling for him.  He felt proud of earning a Bronze 
Star, but had some worries and concerns about the men who 
died there.  There was no evidence of psychosis, delusions or 
hallucinations.  Orientation and intellectual functioning 
were intact.  Insight and judgment were good.  The diagnosis 
was that of anxiety disorder with depressed mood.  

In a May 1994 letter, the Director of the U.S. Army and Joint 
Services Environmental Support Group(ESG), now known as the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) indicated that available historical records verify 
that the 95th Infantry Division participated in the Battle of 
the Bulge.  

The veteran presented testimony at a RO hearing in January 
1995 about the onset of psychiatric disability.  He testified 
that, when he got out of the service, he felt a little 
rejected, morose and angry.  He noted having treated by a 
doctor who had since died.  He testified that he had memories 
of some of his dead comrades.  The veteran testified that, 
over the years, he had been treated for anxiety, as well as a 
heart problem and that these conditions were related.  The 
veteran testified that most of his treating doctors had died.  

Also of record is a January 1995 statement from A.J. 
Neiterman, M.D. who had treated the veteran since 1991 for 
hypertension and hypercholesterolemia.  He noted the 
veteran's combat experience had scarred him psychologically 
and had continued to worry him almost nightly.  Dr. Neiterman 
opined that the veteran's psychological trauma had had an 
adverse affect on his blood pressure and might have been the 
reason for his hypertension.  

Additional evidence submitted includes private treatment 
records from January 1996 to October 1997 which show 
continued treatment for cardiac symptoms.  




Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the claim is not well grounded, the veteran cannot invoke the 
VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 1999).  Service connection 
may also be granted on a presumptive basis for certain 
chronic diseases, including psychosis, if manifest to a 
degree of 10 percent or more within a year after service 
discharge.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.102, 
3.303(d) (1998).  

According to Cohen v. Brown, 10 Vet.App. 128 (1997), in order 
for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met: 1) a 
clear diagnosis of PTSD; 2) evidence of an inservice 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  
38 C.F.R. § 3.304(f) (1998).  

In the veteran's case, the service medical records are 
negative for complaints, findings or treatment for 
psychiatric symptoms.  The first clinical reference to a 
psychiatric disorder was in the June 1994 VA examination 
report wherein anxiety disorder with depressed mood was 
diagnosed.  

The medical examiner did not specifically attribute the 
veteran's anxiety disorder to his active service.  No 
competent evidence has been submitted to support the 
veteran's lay assertions that he has current psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service.  

The Board also notes there is no competent evidence to 
establish a clear diagnosis of PTSD in the record.  As a  
clear diagnosis of PTSD has not been established, the first 
prong of the test to establish well-groundedness pursuant to 
Cohen, supra, has not been met.  

The Board notes that, although the veteran was awarded the 
Combat Infantryman Badge for his service in World War II, a 
well-grounded claim of service connection has not been 
presented.  As indicated hereinabove, a clear medical 
diagnosis of this disorder is one of the essential elements 
needed to establish service connection for PTSD, as claimed 
by the veteran.  In this case, the veteran's symptoms have 
not been shown to meet the diagnostic criteria for PTSD. 

Therefore, the Board finds that a well-grounded claim of 
service connection for psychiatric disorder, to include  PTSD 
has not been presented.  It follows that the VA has no duty 
to assist the veteran in the development of his claim.  

In the absence of a well-grounded claim, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).  





ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

